40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Earl PETERSON, Petitioner Appellant,v.Edward W. MURRAY, Director of the Virginia Department ofCorrections, Respondent Appellee.
No. 93-7077.
United States Court of Appeals, Fourth Circuit.
Submitted June 14, 1994Decided Nov. 3, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-93-274-2)
Earl Peterson, appellant pro se.
Linwood Theodore Wells, Jr., Asst. Atty. Gen., Richmond, Va., for appellee.
E.D.Va.
DISMISSED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Appellant has not established that the evidence supporting his conviction was insufficient.   Jackson v. Virginia, 443 U.S. 307, 319 (1979);   United States v. Saunders, 886 F.2d 56, 60 (4th Cir.1989).  Likewise, he did not establish that his counsel was ineffective.   Strickland v. Washington, 466 U.S. 668, 687-94 (1984).  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Peterson v. Murray, No. CA-93-274-2 (E.D. Va.  Sept. 29, 1993).  Because there are no complex or substantial issues presented in this appeal, we deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED